I
                                           05-15-00854-CV
        '
                                            ORIGINAL
                                                                                                             ,_,
     PAGE I OF 2 PAGES                                                                                       =-
                                                                                                             c.n
                                                                                                       0
                                                                                                              '-     -n
     nAT T AJTV D'r H
                                             Case Number: TX-14-41301

                                                                        "~·"~
                                                                                        ~ >o..,
                                                                                             r--
                                                                                       RECEIVED
                                                                                             r-v'_~ IN
                                                                                             ):: .. -
                                                                                  5th COURT- OF               -
                                                                                                                 c:;
                                                                                                     '""':: APPEALS
                                                                                                                     -,-
                                                                                      DALLAS,
                                                                                         :f "'tjust those who oan affurd te pay the rees te get in. Tex. Canst. art.I,See. 13, TRCP
     145,217; Griffin Indus., Inc. v. 13th Ct. Appeals, 934 S.W. 2d 349,353 (Tex.l996). TRCP 145 gives
    an indigent access to the courthouse without payment of costs. Spellmon v. Sweeney, 819 S.W.2d
206, 208 (Tex. App.- Waco 1991, no writ). TRCP 217 gives an indigent the right to as jury trial without
    the payment of the jury fee ...

    Truth & Facts:

              Who is indigent?
    (I.). Justice & Law says: An indigent is a person who has no ability to pay the costs for the suit. TRCP
    145. Generally, an individual receiving a governmental entitlement or public assistance may proceed as an
    indigent. See id.; Griffin Indus., 934 S.W.2d at 35; Baughman v. Baughman, 65 S.W. 3d 309,315 (Tex.
    Xpp. Waco 2001, pe[ DemeilJ •••

             Affidavit of Indigency:
    (2.). Justice & Law says: An indigence of does not need to comply strictly with the requirements of the
    rules of procedure; substantial compliance is sufficient. See: Walker v. Blue Water Garden Apts., 776
S.W.2d 578, 580-581 (Tex. 1989).


                            ""          :
    (3.). Justice & Law says: A person who has been living on welfare, has not been regularly employed, and
    has not been able to obtain loans to pay for court costs. See: Goffney v. Lowry, 554 S.W.2d 157, 159-60
    (Tex. 1977).
(
          '



     (J.)
     PAGE 2 OF 2 PAGES

     T"     "''"   o" ~"   :

     (4.). Justice & Law says: I, do have the right to: The Liberty of "Equal Rights, Equal Protection Rights,
     Equal Treatment under the law and/or at law; All of my Rights are reserved See under U.C.C. l-308; and
     U.C.C. l-207!!! 1hls is Truth & Facts!
     deny
     (5.). I am on nub lie assistance:

                                                      [a.) ..... On: Welfare;
                                                      [b.) ..... On: SSI; See Exhibits attached pages as proof; Exhibits:
                                                      [EX: SSI; Ex: l. A. & l. B;
                                                      [c.) ..... On: Medicaid;
                                                      [d.) ..... On: Emergency Assistance;
                                                      [e.) ..... On; Texas Identification Card; Ex: 2. C.;
                                                      [() ..... See Physician's Statement for Disabled person Homestead
                                                      Exemption. Ex: 3. D. & E.;
                                                      [g.) See Exhibits Attached here to.

    (6.). No employment because of my impainnents, which is covered by Americans with Disabilities. So, I
    don't have any nmney to pay cost of fees of any kind!!!

    (7.). I, Sui Juris Sovereign Micheal A. Hughes do have Unalienable Rights, Constitntion Rights and
    Common Rights that are Due Process, Substantive Due Process; Indispensable Human Rights based on all
    my Godly Rights!!!!!!! Know that my plea is based on my [Rights ... ) I do have the Equal Right have
    Access to Court. See: Bounds v. Smith, 430 U.S. 817, 821-28 (1977) ...

    Tn,th .& l'oet118 U.S. 356 (1886) eta!., ...

     ....
              ts ~.!.c. 1-30~~c 1-207.
                                                  '"~      "' M